



AMENDMENT
TO THE SAVINGS INSTITUTE BANK AND TRUST COMPANY
SPLIT DOLLAR LIFE INSURANCE AGREEMENT


This Amendment to the Savings Institute Bank and Trust Company Split Dollar Life
Insurance Agreement with the individuals noted on Exhibit A hereto (the
“Employee”) is executed on the 18th day of December, 2007, by the Savings
Institute Bank and Trust Company (the “Bank”) and the Employee.


WITNESSETH THAT:


WHEREAS, the Bank entered into a Split Dollar Life Insurance Agreement with the
Employee effective December 18th, 2007 (the “Agreement”); and


WHEREAS, the Compensation Committee of the Board of Directors of the Bank wishes
to amend the Agreement to clarify the definition of Compensation that is to be
used to determine the Employee’s benefit under the Agreement; and


WHEREAS, Article V of the Agreement provides that the Agreement may be amended
from time to time by a written instrument signed by both the Bank and the
Employee.


NOW, THEREFORE, BE IT RESOLVED, that the Agreement shall be, and hereby is,
amended as follows:


Effective December 18, 2007, Section B (iii) of the Agreement shall be deleted
in its entirety and replaced with the following new Section B (iii):


“(iii)    For purposes of this Agreement, “Compensation” shall mean the average
of the Employee’s three (3) highest years of Compensation for the calendar years
preceding the Employee’s termination date. For purposes of determining
“Compensation” under this Agreement, the Bank shall apply the definition of
compensation under the Bank’s 401(k) Plan at the time the amount of a
Participant’s benefit is being determined; provided, however, that Compensation
shall be determined without regard to any limitation on the maximum dollar
amount of compensation taken into account under the Bank’s 401(k) Plan pursuant
to Internal Revenue Code Section 401(a) (17) or any similar provision of law.”
  
IN WITNESS WHEREOF, the Compensation Committee of the Board of Directors has
approved this Amendment to the Savings Institute Bank and Trust Company Split
Dollar Insurance Agreement with the Employee and the parties to this Agreement
have executed this written instrument as of the date first written above.




ATTEST:             SAVINGS INSTITUTE BANK AND TRUST
COMPANY                            




/s/ Laurie Gervais     By:    /s/ Roger Engle            
Chairman of the Compensation Committee


ATTEST:            




/s/ Laurie Gervais__________________    By:    /s/ Rheo Brouillard_____________
[Insert name of Employee]    





--------------------------------------------------------------------------------





Exhibit A


Rheo A. Brouillard
Brian Hull
Sonia Dudas
Michael Moran
Laurie Gervais



